IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


PHILADELPHIA CONTRIBUTIONSHIP               : No. 184 EAL 2020
INSURANCE COMPANY,                          :
                                            :
                   Petitioner               : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
KEVIN H. WRIGHT, ESQUIRE,                   :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of December, 2020, the Petition for Allowance of Appeal

is DENIED.